Merrick, C. J.
I concur with Mr. Justice Spoeford. It may also be remarked that the Article of the Civil Code cited by him, 2358, and which is the second section of the Act of 1855, is in these words, viz:
“ The Register of Mortgages for the parish of Orleans shall furnish the (Governor of the State one or more sureties, te the amount of forty thousand dollars, for the faithful execution of the duties required of him by law, and for the payment of such damages as may be sustained' by his failure to discharge such duties.”
This Article, as well as all other Articles in the Civil Code on the subject of registry, arc expressly exempted from repeal. The defendant, Wiliz, had given his bond in conformity to this Article of the code which is expressly recognized by the Act of 1855 as being in force. ' Now* the office having been continued, nothing short of an express declaration to that effect ought, in legislation merely revisionary, to be deemed sufficient to remove the incumbent.